Case 8:19-cv-00449-CEH-JSS Document 283 Filed 03/23/21 Page 1 of 10 PageID 9832



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION
                      CASE NO.: 8:19-cv-00449-CEH-JSS

 WAHEED NELSON,

       Plaintiff,

 vs.

 BOB GAULTIERI, Official Capacity as
 Sheriff of Pinellas County, FLORIDA
 DEPARTMENT OF CORRECTIONS,
 CORIZON, LLC, MAXIM
 HEALTHCARE SERVICES, INC.,
 MATTHEW SWICK, M.D., ALL
 FLORIDA ORTHOPAEDIC
 ASSOCIATES, P.A., and WITCHNER
 BELIZAIRE, M.D.,

       Defendants.
                                         /

      DEFENDANTS CORIZON, LLC, FLORIDA DEPARTMENT OF
   CORRECTIONS AND WITCHNER BELIZAIRE, M.D.’S RESPONSE TO
   THE PLAINTIFF’S MOTION FOR APPOINTMENT OF A NEUTRAL –
  SPECIAL MASTER, SPECIAL MONITOR, OR COMPUTER FORENSICS
      EXPERT UNDER F.R.E. 706 – FOR REVIEW OF DISCOVERY
  MATERIALS IN CONTROVERSY AT PLAINTIFF’S INITIAL EXPENSE

       Defendants Corizon, LLC (“Corizon”), Florida Department of Corrections

 (“FDOC”) and Witchner Belizaire, M.D. (“Belizaire”) (collectively “Corizon

 Defendants”) hereby file their Response to the Plaintiff’s Motion for Appointment

 of a Neutral – Special Master, Special Monitor, or Computer Forensics Expert

 under F.R.E. 706 – For Review of Discovery Materials in Controversy at
 Case 8:19-cv-00449-CEH-JSS Document 283 Filed 03/23/21 Page 2 of 10 PageID 9833



    Plaintiff’s Initial Expense [ECF #273] as follows:

            Background

            This is a federal prisoner civil rights and state law medical malpractice case.

    Plaintiff Waheed Nelson (“Nelson”) spent several months in the Pinellas County

    Jail, then transferred to FDOC custody. Corizon provided medical services in

    certain Florida prisons, and Belizaire was a Corizon employee.

            According to the Complaint, Nelson entered FDOC custody on April 16,

    2015, and was released in October 2017. At the time, Corizon was contracted with

    FDOC to provide medical care to inmates in certain FDOC prisons, including

    Nelson’s place of incarceration. On the day of his arrival, an x-ray apparently

    revealed a fracture of his right ankle and the radiologist suggested additional x-rays

    and possible surgery. In May 2015, an MRI indicated the fracture and swelling.

    Nelson claims Belizaire “did not send [him] for surgery and on July 28, 2015, [he]

    had to have his right leg amputated [ECF #105, ¶¶56-66].

            According to the record, Nelson arrived at the Reception and Medical Center

    (“RMC”), which includes a licensed Florida hospital operated by FDOC, on April

    16, 2015, and a nurse performed a medical evaluation. He was sent to the urgent

    care portion of the complex and was examined by Marie Garcon, M.D. at 5 p.m.

    Dr. Garcon ordered x-rays of Nelson’s right foot and ankle. Those x-rays were

    done the same day and the radiologist signed the reports on April 17 and 18. The


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          2
 Case 8:19-cv-00449-CEH-JSS Document 283 Filed 03/23/21 Page 3 of 10 PageID 9834



    reports indicated a damaged right foot and ankle.

            By Saturday, April 18, 2015, Nelson was transferred to the hospital portion

    of RMC and was examined by Clifford Adam, M.D.                                Dr. Adam requested a

    consultation with an orthopedist, which was approved, and an appointment was set

    for April 27, 2015. In the meantime, Belizaire ordered follow-up x-rays, which

    were performed on April 21, 2015 [ECF #52, pp. 7-8]. On April 27, 2015, the

    orthopedist reported a condition known as Charcot Foot, and recommended follow-

    up with Dr. Steele, a surgeon [ECF #52, pp. 5-6]. The appointment with Dr. Steele

    was originally set for May 4, 2015, but he cancelled his appointments at RMC that

    day and the evaluation was reset for May 18, 2015. Dr. Steele ordered an MRI and

    noted that Nelson was likely to require a below-the-knee amputation. The same

    day, Belizaire recognized the order, noting that the MRI was preapproved. [ECF

    #52, pp. 9-10]. The MRI was done on May 22, 2015, and the resulting diagnosis

    was “Right ankle fracture with Charcot joint and bone loss.” On June 11, 2015,

    Dr. Williams referred Nelson back to Dr. Steele. Nelson returned to Dr. Steele on

    June 29, 2015, and he recommended a right below-the-knee amputation. After

    Nelson consented to the surgery, Belizaire submitted a request for the surgery the

    following day, and it was approved on July 10, 2015. The leg was amputated on

    July 28, 2015 and a follow-up procedure was done two days later [ECF #52, p. 15].

            In the meantime, Belizaire provided care to Nelson. The first encounter was


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          3
 Case 8:19-cv-00449-CEH-JSS Document 283 Filed 03/23/21 Page 4 of 10 PageID 9835



    on April 20, 2015, where Nelson claimed to have fractured his foot while in the

    Pinellas County Jail. Belizaire ordered x-rays and planned a consultation with an

    orthopedist. Of course, the orders were redundant to those entered by Drs. Garcon

    and Adam days before. Belizaire saw him two days later, noting Nelson had

    hemodialysis the day before and was “doing well.” On April 23, Belizaire ordered

    a CT scan. Belizaire evaluated Nelson following the first visit with the orthopedist

    on April 27, finding cellulitis in the left foot and a possible bone infection in the

    right. He ordered a wound culture and Vancomycin, a broad spectrum antibiotic.

    [ECF ##221-3, pp.20, 23, 28; 221-4, pp. 3, 6].

            On May 1, 2015, Belizaire ordered a consultation with a podiatrist and a left

    foot x-ray, along with instructions to provide topical medications to the left foot.

    He also ordered Lortab, a prescription pain medication also known as Vicodin,

    which replaced another pain medication, Tramadol. The order was for 325 mg.

    four times per day for 20 days. On May 5, 2015, Belizaire ordered Zosyn, an

    antibiotic, but due to availability issues was changed to Augmentin on May 7.

    Belizaire saw Nelson on May 8, 12, 13, 14 and 15 in follow-up to the antibiotic

    therapy without any concerns. Another physician ordered Neurontin, a narcotic

    pain medication for 30 days on May 17, 2015. On May 23, Dr. Adam renewed the

    Augmentin order for 14 days and added Tylenol 650 mg. to the medication

    ensemble [ECF ##221-3, pp. 28-33; 221-4, pp. 8-12]. Belizaire examined Nelson


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          4
 Case 8:19-cv-00449-CEH-JSS Document 283 Filed 03/23/21 Page 5 of 10 PageID 9836



    on May 18, 19, 20, 22, 25, 26, 27 and 29, and renewed the Vicodin order for 10

    days on May 22 [ECF ##221-3, pp. 34-38; 221-4, p. 14].

            In June 2015, Belizaire examined Nelson on June 2, 4, 12, 15, 16, 17, 18, 19,

    22, 23, 24, 25, 26 and 30. He renewed Vicodin for 10 days on the 4 th and 22nd

    [ECF ##221-3, pp. 29-46, 50-51; 221-4, pp. 17, 22]. Other physicians ordered pain

    medications Toradol, naproxen and Gabapentin throughout the month [ECF #221-

    4, pp. 16, 19, 21, 23].

            Belizaire examined Nelson on July 1, 6, 7-11, 13-17, 20-21, 23 and 27. He

    ordered an injection of Demerol on July 20 and Tylenol 650 mg. for 14 days on

    July 23. Another physician renewed Vicodin for 28 days on July, which provided

    pain medication to the time of surgery [ECF ##221-3, pp. 51-57, 59-62; 221-4, pp.

    28-29].

            Argument

            At issue here is the following request for production:

        1. Please provide all e-mails that include Plaintiff’s DC# “R36172” to or from
           the following persons:

            a.       C. Cason
            b.       J. Winfree
            c.       A. Sneed
            d.       J. Reiman
            e.       F. Blackwell
            f.       D. Cannon
            g.       A. Acosta, RN
            h.       Clifford Adam, MD
            i.       Gerald Amatucci, MD

The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          5
 Case 8:19-cv-00449-CEH-JSS Document 283 Filed 03/23/21 Page 6 of 10 PageID 9837



            j.       N. Anandjiwala, MD
            k.       Glen Babitch, MD
            l.       Witchner Belizaire, MD
            m.       Calixto Calderon, MD
            n.       Hernan Chang, MD
            o.       Osvaldo Contarini, MD
            p.       William Cooper, MD
            q.       Nora Crawford, PA
            r.       Angel Cuesta, MD
            s.       Juan De Los Santos, MD
            t.       Jean Dure, MD
            u.       Marie Garcon, MD
            v.       Marinette Gonzalez, MD
            w.       Carlos Pagan-Gonzalez, MD
            x.       C. Haddad, MD
            y.       Naeem Haider, MD
            z.       Parlyn Hatch, MD
            aa.      M. Irizarry, MD
            bb.      Dr.Calderon
            cc.      Dr. Ladele
            dd.      Dr. Adam
            ee.      Gerald Amatucci (medical director)
            ff.      D Maddux
            gg.      Hernan Chang
            hh.      Marie Garcon
            ii.      T.Motes
            jj.      Danny Vo
            kk.      Gregory Stringfellow

            Response: This has been requested. If a search can be performed, an
            estimate of cost will be provided.

            At an October 29, 2020 hearing on Nelson’s Motion to Compel, both the

    undersigned and Nelson’s lawyer informed the Court that issues involving this

    request were resolved, as what purported to be approximately 3700 emails were

    delivered to the undersigned that day, but were corrupted. The undersigned also


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          6
 Case 8:19-cv-00449-CEH-JSS Document 283 Filed 03/23/21 Page 7 of 10 PageID 9838



    expressed suspicion regarding the number of emails, as the requested period for the

    search was only about three months and it seemed like a very large result. Because

    the undersigned was in Tallahassee that day, he picked-up CDs from the

    Department of Corrections in hopes they were not corrupted. As it turned out, the

    CDs were useless.

            The search of the 38 mailboxes was run anew, with the result being about

    500 emails. There was another glitch—about a third were for a period longer than

    that requested. Pared down to the appropriate period, there were about 380 emails.

    Almost universally, Nelson’s name appeared on attachments with other inmates.

    There were reams of lists involving inmate movement, inmates being delivered or

    released from custody, visitation, medication usage1 and housing of inmates with

    special needs, along with lists on many, many other topics. The only redactions

    before delivery to Nelson were to other inmate identifiers, as is required.

            Nelson seeks the appointment of a special master, but he doesn’t mention the

    controlling rule. That is Federal Rule of Civil Procedure 53:

            (a)    Appointment.

                     (1)     Scope. Unless a statute provides otherwise, a court may appoint
                             a master only to:

                             (A)     perform duties consented to by the parties;


    1
      To give an idea of the breath of these documents, just one attachment involving medication
    usage is 1211 pages.
The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          7
 Case 8:19-cv-00449-CEH-JSS Document 283 Filed 03/23/21 Page 8 of 10 PageID 9839



                             (B)     hold trial proceedings and make or recommend findings
                                     of fact on issues to be decided without a jury if
                                     appointment is warranted by:

                                     (i)      some exceptional condition; or

                                     (ii)     the need to perform an accounting or resolve a
                                              difficult computation of damages; or

                             (C)     address pretrial and posttrial matters that cannot be
                                     effectively and timely addressed by an available district
                                     judge or magistrate judge of the district.

                     (2)     Disqualification. A master must not have a relationship to the
                             parties, attorneys, action, or court that would require
                             disqualification of a judge under 28 U.S.C. § 455, unless the
                             parties, with the court’s approval, consent to the appointment
                             after the master discloses any potential grounds for
                             disqualification.

                     (3)     Possible Expense or Delay. In appointing a master, the court
                             must consider the fairness of imposing the likely expenses on
                             the parties and must protect against unreasonable expense or
                             delay.

            Clearly, none of these circumstances are present. First, FDOC does not

    consent to the appointment of a special master. Second, and although there is no

    pending discovery dispute, the issue does not concern trial proceedings or

    necessitate fact-finding and there are no exceptional conditions or damage

    calculations involved. Third, there is no need for a special master to supervise or

    investigate the discovery sought by Nelson and provided by FDOC. In fact, there

    is no discovery issue, as Nelson does not claim FDOC failed to properly respond to

    the request.

The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          8
 Case 8:19-cv-00449-CEH-JSS Document 283 Filed 03/23/21 Page 9 of 10 PageID 9840



            Nelson’s statement there were 3700 emails and “all but around 500 were

    ‘corrupted’” is wrong [ECF #273, p. 1]. There never were 3700 emails and the

    entire file was unreviewable, except that the data description identified about 3700

    documents and only because the file was corrupted. There was a glitch in the

    original search process. That commonly happens with computer searches. The

    glitch did not recur in the second search and the responsive documents were

    provided.

            The Motion should be denied.

                                                      By:        /s/ Gregg A. Toomey
                                                               Gregg A. Toomey
                                                               Florida Bar No. 159689

                                         CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 23rd day of March, 2021, I electronically
    filed the foregoing with the Clerk of the Court by using the CM/ECF System,
    which will send a copy of the foregoing electronically to the following:

     Linda Bellomio Commons, Esq.                        James V. Cook, Esq.
     Attorneys for Plaintiff                             Attorneys for Plaintiff
     Law Offices of Linda Bellomio                       Law Office of James Cook
     Commons, P.A.                                       314 West Jefferson Street
     PO Box 340261                                       Tallahassee, FL 32301
     Tampa, FL 33694                                     Phone: 850.222.8080
     Phone: 352.610.4416                                 Fax: 850.561.0836
     Fax: 813.265.3010                                   Email: cookjv@gmail.com
     Email: lcommons@aol.com
     Commons.litigation@gmail.com
     Dmheiser1@gmail.com




The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          9
Case 8:19-cv-00449-CEH-JSS Document 283 Filed 03/23/21 Page 10 of 10 PageID 9841



     Jason Gordillo
     Attorneys for Defendant Gualtieri
     Pinellas County Sheriff General
     Counsel’s Office
     10750 Ulmerton Road
     Largo, FL 33778
     Phone: 727.582.6274
     Fax: 727.582.6459
     Email: jgordillo@pcsonet.com
     rreuss@psconet.com
                                                         THE TOOMEY LAW FIRM LLC
                                                         Attorneys for Defendants Corizon,
                                                         FDOC and Belizaire
                                                         The Old Robb & Stucky Building
                                                         1625 Hendry Street, Suite 203
                                                         Fort Myers, FL 33901
                                                         Phone: 239.337.1630
                                                         Fax: 239-337.0307
                                                         Email: gat@thetoomeylawfirm.com,
                                                         alr@thetoomeylawfirm.com, and
                                                         hms@thetoomeylawfirm.com

                                                         By:       /s/ Gregg A. Toomey
                                                                 Gregg A. Toomey
                                                                 Florida Bar No. 159689




The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         10
